Title: To George Washington from Henry Laurens, 18 November 1778
From: Laurens, Henry
To: Washington, George


  
    Sir
    [Philadelphia] 18th November [1778]
  
I had the honor of writing to Your Excellency the 15th by Jones. Yesterday I presented a Letter to Congress from Major General Schuyler of the 2d Inst. together with one of the 10th of October from Mr James Deane which had come inclosed in the General’s Letter; A Copy of Mr Deane’s is now transmitted and by Order of Congress referred to Your Excellency.
This moment half past six, A.m. Your Excellency’s favor of the 14th containing Copy of a Letter from Sir Henry Clinton of the 10th is brought in to me. I shall present it to Congress this Morning, and I hope the House will enable me to return a judicious answer this Evening or tomorrow. I have the honor to be &c.
